404 So. 2d 798 (1981)
ENOCH ASSOCIATES, INC., Appellant,
v.
MOULT INVESTMENTS, LTD., Appellee.
No. 80-1983.
District Court of Appeal of Florida, Third District.
October 6, 1981.
*799 Stern & Kneski and Peter Kneski, Miami, for appellant.
Daniel A. Wick, Miami, for appellee.
Before HENDRY, SCHWARTZ and NESBITT, JJ.
NESBITT, Judge.
This is an appeal from the judgment of the trial court awarding attorney's fees to the defendant. The award was made on authority of Section 57.105, Florida Statutes (1979). Since the plaintiff was the prevailing party in the underlying judgment, as a matter of law, there was a justiciable issue of law or fact presented by its action. Consequently, an award of attorney's fees to the defendant was improper.
For this reason, the judgment awarding attorney's fees is reversed.